Title: Foreign Influence, [23 January] 1799
From: Madison, James
To: 


[23 January 1799]
The public attention has been much employed for some time, on the danger of foreign influence, and of divisions between the government and the people. The jealousy which has been awakened on these subjects, has however, been exclusively directed towards one foreign nation. To be honorable to our character, and adequate to our safety, it ought to be pointed to every quarter where danger lurks, and most awake to that, from which danger is most to be feared.
The two important questions that offer themselves to a mind in every respect American, are; first, whether there be greater danger of the government being separated from the people, by its own ambition, and by foreign intrigues; or of the people being separated from the government, by such intrigues and by its proneness to anarchy and sedition: Secondly, from what foreign quarter the greatest danger of influence is to be apprehended?
The first question being rendered peculiarly delicate by known causes, is left for hands better qualified to manage it: excepting, indeed, so far as light may be thrown on it from an examination of the second.
On this question I have bestowed much thought, and perhaps, with as much impartiality as is felt by those who profess the most of it. The conclusion with me, is, that Great Britain, above all other nations, ought to be dreaded and watched, as most likely to gain an undue and pernicious ascendency in our country.
I think so, because her motives are stronger, and her means, greater.
Her Motives.
1. The pride of regaining by address—the benefits she formerly held by authority. That she is making at this crisis, every effort for the purpose, is seen by every eye that is not wilfully shut to facts.
2. Her spirit, and system of monopoly, must make her particularly dread the policy and prosperity of the United States, in the three great articles of which she is most jealous—to wit, manufactures, commerce, navigation.
The United States are the greatest and best market for her manufactures. To keep out those of other nations, and to keep down those of our own, is the grand object to which her efforts have ever been directed. It is well understood, that one of our manufactures has been strangled in its birth, by a dextrous operation from that quarter.
On the subject of commerce, she has the same feelings, the same interest, and the same system. To be our merchant as well as manufacturer, is the game she will most certainly play, in time to come as in time past, however differently her cards may be shuffled. The eastern states ought to know this better than any other part of the continent. It was known and felt both, at Boston, soon after the close of the war. The sentinels that proclaimed the alarm, then, where are they now?
With respect to navigation, all the world knows, the greater part of it by severe experience, that the most jealous lover never guarded an inconstant mistress with a more watchful eye. The United States, in their materials for ship building, and their bulky articles for transportation, possess resources more important to her, if she can force or influence us out of them, and presenting a more formidable rivalship to her, if she cannot, than any other nation whatever. Hence her rigid and compulsive monopoly, whilst we were colonies. Hence the obstinacy of her exertions, during the revolutionary war, this monopoly to retain. Hence her vigilance and activity, to regain it by her parliamentary regulations, and orders of council, before we had a general government, that could counteract them. Hence her address in seizing the moment of our humiliation, which gave her the British treaty. Hence the impatient and rigorous use made of that treaty in her “countervailing act,” which cuts the throat of the American navigation, and transfuses the vital blood of it into her own.
3. But the most powerful, perhaps, of all her motives, is her hatred and fear of the republican example of our governments. The others are motives of national interest only; this is enlivened by the strong feeling, also, of a governmental and personal interest. This feeling shewed itself in many features of the revolutionary war. It shewed itself in the indignant treatment of the first minister from the United States, and in the distance and dislike displayed for a long period thereafter: It shewed itself by the strongest marks, in the undisguised wishes and hopes, that our union would be speedily dissolved, that our popular governments would tumble into anarchy and convulsions; and that the general wreck, would exhibit a spectacle of misery and horror, that would forever disgrace the republican principle, and add new braces to the monarchial fabric. The same acute and predominant feeling has shewed itself in an increased aversion to the smallest improvement of the British government in its representative branch; and has displayed itself, with all its force, in its instant alarm at the propagation of republican principles into France, and the unparalleled rage and inveteracy of the war pursued against them; a war in which every calculation of national advantage was sacrificed to the monarchial policy and passions of the government.
Whilst the abhorrence of the British government to republicanism in Europe is thus implacable, it must be proportionably so to the danger of the example elsewhere. If she has changed her course therefore towards this country, it is not that she has changed her sentiments, or is better reconciled to our political principles and institutions; but that she now hopes to attain her ends better in another way. The truth is, Great Britain, as a monarchy, containing a republican ingredient, of which (at all times, but in the present state of the world more particularly) the danger of a fermentation & expansion, fills her with distressing apprehensions, must view with a malignant eye the United States, as the real source of the present revolutionary state of the world, and as an example of republicanism more likely than any other, for very obvious reasons, to convey its contagion to her. In a word, the British Monarchy must, as it assuredly does, hate the American Republic; and this hatred must be in proportion to its fear; and this fear must be in proportion to the practical success of the Republican theory. It will consequently spare no pains to defeat this success, by drawing our Republic into foreign wars, by dividing the people among themselves, by separating the government from the people, by establishing a faction of its own in the country, by magnifying the importance of characters among us known to think more highly of the British government, than of their own, or of such as are ready to play any part that it may dictate to them; with a systematic view, on one hand of disgracing the Republican principle, and on the other, of swelling and shaping our government towards the pattern of its own.
This pursuit of the British government, is highly criminal, because at variance with right principles, yet it is so congenial with its situation and its interest, that it excites less indignation than the conduct of those who clandestinely favor the plan, or wilfully shut their own eyes, and endeavour to shut the eyes of others to it. For it is not possible that a government in which a few are cloathed with prerogatives and dignities almost divine, whilst many are suppressed to a condition scarcely human; and where a civil list, a military, and naval establishment, and a hierarchy (passing by the frightful mass of debts incurred by unnecessary wars) load the people with an annual burden of more than a hundred million of dollars—and where, besides, corruption is confessedly the vital principle that pervades the whole system; it is not possible, that such a government can see another, founded on the just rights of mankind, virtuously administered, at the small expence of a few hundred thousand dollars, and enjoying peace, order, tranquillity, and happiness without comparisons and reflections, leading to the idea that the example of the latter government must be dangerous to the former, if the influence of the former cannot in some way destroy the force of the example.
The means of this influence are as obvious as the motives.
The British government has a more ready and ample command of money than any other government in the world.
Being an absolute monarchy in its executive department, it can distribute its money for secret services with every advantage of safety and success.
It is the long and systematic practice of effectuating its purposes both at home and abroad by means of money. The sum for secret services has been vastly augmented of late years. Great Britain expends more money annually, under that head, than is appropriated to support the government of the United States.
A British Ambassador and his suite, having the peculiar advantage of the same language, the same usages & the same manners, with our citizens, can more easily than any other foreigners, associate intimately and extensively with them, can write with less danger of detection, for our newspapers, and can intrigue, with less difficulty, with our government, if unhappily any department, should ever become susceptible of it. Nor is it to be overlooked, that there is not a state or district in the union, that does not present to them countrymen ready to second their views, if not execute their instructions.
There are among us not less than fifty or sixty thousand native subjects of the British Empire. Striking out the very respectable proportion of them who are Americans not only in allegiance, but in principles and attachment, the number remaining who are truly British in one or all their characteristics, constitutes a fund of foreign influence, that merits very serious attention, in the present estimate. The influence from this class of persons is the greater, as they are in no small degree scattered over the whole face of the country, and mingled (in some parts of America more than in others) in almost every neighbourhood, some of them possessed of wealth, others of friendly dispositions, and engaging manners; but all not the less foreigners in their principles and affections, and using all the influence of their conciliating qualities on the side of their native country, in every question which puts her interests in competition with ours. The universal and uniform ardour of this description of persons for war, in preference to peace with France, stands for a thousand proofs of the fact, that they are Britons, not Americans in their hearts.
In elections, the means of British influence are often no less visible, mixing among the people without any badge of their alienism in their language, dress, or appearance; British foreigners are frequently among the busiest canvassers, and most successful retailers of tickets.
In other meetings of the people, the same circumstances open the way for the same influence. How many British subjects, or natives of British principles, were there among the petitioners of this city in favor of the British Treaty? How many in the Chamber of Commerce of New-York? How many indeed every where among the eager partizans of that ill-omened measure?
This leads us to the great flood-gate of British influence British Commerce. The capital in the American trade amounts to thirty or forty millions of dollars. Three fourths of this is British capital; of this proportion three fourths is in British hands. The residue in the hands of Americans, has more effect in Anglicizing them, than in Americanizing the influence it gives. Individual exceptions are admitted and might be named. But it is of equal certainty that the American merchants generally who value on British capital and credit, are those who feel most powerfully the capitulating influence.
More than one volume would be necessary to trace in its details this species of British influence. The copious fountain is in Britain, principally in London. Every shipment, every consignment, every commission, is a channel in which a portion of it flows. It may be said to make a part of every cargo. Our Sea-port towns are the reservoirs into which it is collected. From these, issue a thousand streams to the inland towns, and country stores: which, in aid of the influence inherent in British trade and British credit, not unfrequently receive from the political zeal of the importing merchants, a stock of British ideas and sentiments proper to be retailed to the people. Thus it is, that our country is penetrated to its remotest corners with a foreign poison vitiating the American sentiment, recolonizing the American character, and duping us into the politics of a foreign nation. And thus it is, that the more the injuries and insults of Britain thicken upon us, the greater the apathy and silence respecting them. Her arbitrary edicts against our neutral rights; her daring perseverance in impressing our seamen, (even from our public armed ships) by which she levies on us a tribute of men, and equally tramples on our national independence and our neutrality; the intrigues of her ambassador to draw us into a war with a friendly power, at the risk perhaps of a part of our union; the establishment under the eyes of our government of a foreign newspaper, conducted by a British subject, avowing his allegiance to his King, glorying in his foreign attachments and monarchical principles, and villifying with the most unparalleled audacity, the revolution which obtained our Independence, and the republican principles which are the basis of our constitution: not to repeat the deadly blow which she has levelled at our navigation; why has so little been heard on all these topics? Because a spell has in this case been laid on the trumpet, which has blown unceasing alarms against the injuries and insults offered us from another foreign quarter.
Money in all its shapes is influence; our monied institutions consequently form another great engine of British influence. Our Bank is a powerful one. Their capital belongs in great part to Britons, or to proprietors interested in British connections. The proprietors chuse the Directors. The Directors dispense the credits and favours of the Banks. Every dependant on these therefore is a kind of vassal, owing homage to his pecuniary superiors, on pain of bankruptcy and ruin. Say ye citizens of Philadelphia, have ye not all felt or seen this influence, whenever Bank-Directors have been canvassers for votes or subscriptions? and has this influence ever been exerted but on the side espoused by the agents of Britain in this country?
As a vehicle of influence, the press, though the last to be named, must be allowed all its importance. How deplorable that this guardian of public rights, this organ of necessary truths, should be tainted with partiality at all. How bitter the reflection, that it should be subject to a foreign taint. So however is the fact. It cannot be denied. It hardly needs to be explained. The inland papers it is well known copy from the city papers; this city more particularly, as the centre of politics and news. The city papers are supported by advertisements. The advertisements for the most part, relate to articles of trade, and are furnished by merchants and traders. In this manner British influence steals into our newspapers, and circulates under their passport. Every printer, whether an exception to the remark or not, knows the fact to be as here stated. There are presses whose original independence, subsequent apostacies, occcasional conversions, speedy relapses, and final prostration to advertising customers, point them out as conspicuous examples.
To conclude: Great Britain feels every motive that a foreign power can feel to pinch our growth, and undermine our government; and enjoys greater means of influence for these purposes than ever were possessed by one nation towards another. On Great Britain then our eye at least will be constantly fixt by every real
Enemy to Foreign Influence.
